Case 1:21-cv-02780-JSR Document10 Filed 04/26/21 Page 4 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF
NEW YORK
Hydro Net LLC,
Plaintiff,

CIVIL ACTION NO, 1:21-cv-02780
v.

SHARP ELECTRONICS CORPORATION,

Defendant.

0? 6G C7 GG? 6? CG 6? 6 Gn GO OO rs OD

 

ORDER GRANTING
EXTENSION OF TIME FOR DEFENDANT TO RESPOND TO
COMPLAINT

This Court hereby ORDERS the following: Defendant’s deadline to answer or otherwise

May 265
respond to the Complaint is extended to Fungi, 2021,

May
SIGNED this_ Sef day of spel 2021.

 

HON@RABLE JED S. RAKOFF
UNITED STATES DISTRICT JUDGE

 
